Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 1 of 13 PageID #: 49973




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION

                                                        Master File No. 2:12-MD-02326
IN RE: BOSTON SCIENTIFIC CORP.,                                   MDL 2326
PELVIC REPAIR SYSTEMS PRODUCTS
LIABILITY LITIGATION                                        JOSEPH R. GOODWIN
                                                            U.S. DISTRICT JUDGE

             THIS DOCUMENT RELATES TO THE FOLLOWING CASES:


                  All Cases                                          Wave 4


PLAINTIFFS’ COMBINED MOTION AND MEMORANDUM OF LAW TO EXCLUDE
   THE OPINIONS AND TESTIMONY OF STEPHEN H. SPIEGELBERG, PH.D.

       Under Federal Rules of Evidence 702, 403, and 104, the Plaintiffs hereby submit this

Memorandum of Law in Support of their Motion to Exclude the Opinions and Testimony of

Stephen H. Spiegelberg, Ph.D. In support, the Plaintiffs show the Court the following:

                                  I.      INTRODUCTION
       Defendant Boston Scientific Corporation (“BSC”) designated Mr. Stephen H.

Spiegelberg, Ph.D. (“Dr. Spiegelberg”) under Rule 26 as an expert witness in all Wave 4 cases.

See BSC R. 26 Desig. & Discl. Expert Witnesses, 2 (Aug. 14, 2018). BSC disclosed the opinions

Dr. Spiegelberg intends to proffer here in four (4) Rule 26 reports. BSC served three of the four

reports in prior waves or bellwether cases in this MDL. For Dr. Spiegelberg’s opinions disclosed

in the three previously served reports, the Plaintiffs hereby adopt and incorporate by reference

the following Motions and Memorandums to Exclude the Opinions of Dr. Spiegelberg:

    Report Date & Title        Motion & Memorandum                        Reply
        Feb. 4, 2014:         Pls.’ Mot. Exclude Test. Of Pls.’ Reply Br. Supp. Mot.
                              Spiegelberg & Mem. Supp., In Exclude Ops. & Test. Of
   Supplemental Expert        re Boston Scientific Corp., Spiegelberg, In re Boston
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 2 of 13 PageID #: 49974




    Report of Dr. Stephen          Pelvic Repair Sys. Prods.               Scientific Corp., Pelvic Repair
    Spiegelberg 1                  Liab. Litig., No. 2:12-md-              Sys. Prods. Liab. Litig., No.
                                   02326 (S.D.W. Va. Jan. 11,              2:12-md-02326 (S.D.W. Va.
                                   2018), ECF No. 4287.2                   Feb. 8, 2018), ECF No. 5031.
                                   Pls.’ Mem. Supp. Mot.
          June 2, 2014:
                                   Exclude Ops. & Test. Of
                                   Spiegelberg, Tyree et al. v.
    Supplemental Expert                                                                   N/A
                                   Boston Scientific Corp., No.
    Report of Dr. Stephen
                                   2:12-cv-08633 (S.D.W. Va.
    Spiegelberg 3
                                   Aug. 1, 2014), ECF No. 216.4
                                   Pls.’ Mot. Exclude Test. Of             Pls.’ Reply Br. Supp. Mot.
                                   Spiegelberg & Mem. Supp., In            Exclude Ops. & Test. Of
         Nov. 21, 2014:
                                   re Boston Scientific Corp.,             Spiegelberg, In re Boston
                                   Pelvic Repair Sys. Prods.               Scientific Corp., Pelvic Repair
    Expert Report of Dr.
                                   Liab. Litig., No. 2:12-md-              Sys. Prods. Liab. Litig., No.
    Stephen Spiegelberg5
                                   02326 (S.D.W. Va. Jan. 11,              2:12-md-02326 (S.D.W. Va.
                                   2018), ECF No. 4287.6                   Feb. 8, 2018), ECF No. 5031.

The discussion below addresses Dr. Spiegelberg’s new Rule 26 report served for the first time in

Wave 4 (“Wave 4 Report”). See Exhibit 1, Supplemental Expert Report of Stephen Spiegelberg,

at 1-4 (Apr. 11, 2018). Because Daubert bars the testimony Dr. Spiegelberg proffers in the Wave

4 Report, this Court should grant the Plaintiffs’ motion.

                                 II.    OPINIONS IN WAVE 4 REPORT
         Dr. Spiegelberg supplemented his general opinions in the BSC MDL with a Rule 26

report dated April 11, 2018. See Ex. 1, Wave 4 Report at 1, 4. In the Wave 4 Report, Dr.

Spiegelberg opines, BSC “followed regulatory and industry standards in the design and

manufacture of its polypropylene mesh devices, including its failure analysis and testing of its

devices.” Id. at 4.




1
  A true and accurate copy of Dr. Spiegelberg’s February 2014 report is attached as Exhibit 2.
2
  The Plaintiffs did not attach the testing report challenged in the January 2018 motion to that filing, although BSC
attached this report to its response.
3
  A true and accurate copy of Dr. Spiegelberg’s June 2014 report is attached as Exhibit 3.
4
  The Plaintiffs attached the report challenged in the August 2014 motion to that filing (as Exhibit A).
5
  A true and accurate copy of Dr. Spiegelberg’s November 2014 report is attached as Exhibit 4.
6
  The Plaintiffs attached the report challenged in the January 2018 motion to that filing (as Exhibit 2).

                                                        -2-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 3 of 13 PageID #: 49975




        In addition, Dr. Spiegelberg’s Wave 4 Report attacks two (2) methods previously

employed by some of the Plaintiffs’ experts to reach their opinions in this MDL: (1) Dr. Mays

and Dr. Sam Gido’s protocols for cleaning explanted devices;7 and (2) Dr. Guelcher, Dr. Dunn,

and Dr. Iakovlev’s in vitro testing parameters. Id. at 1-3. Dr. Spiegelberg selected three (3)

studies published since 2016 to lodge his attacks against the Plaintiffs’ experts and their

methods. See id.

        Dr. Mays and Dr. Gido’s Cleaning Protocols. Although the Plaintiffs designated Dr.

Mays as an expert in Wave 4, the Plaintiffs chose not to designate Dr. Gido. In addition, Dr.

Mays did not conduct any testing for his report in Wave 4, but rather “relied not only on his

knowledge and experience, but also on scientific literature, which are sufficiently reliable

methods” under Daubert for his Wave 4 opinions. Eghnayem v. Boston Scientific Corp., 57 F.

Supp. 3d 658, 670 (S.D.W. Va. 2014) (quoting Sanchez v. Boston Scientific Corp., No. 2:12-cv-

05762, 2014 WL 4851989, at *51-52 (S.D.W. Va. Sept. 29, 2014)).

        Dr. Spiegelberg cites Thames (2016) to attack the Imel (2015) “testing conducted by [a

group of scientists, including] Dr. Jimmy Mays and Dr. Sam Gido.” Id. at 1 (citing Thames et al.,

The Myth: In vivo Degradation of Polypropylene-Based Meshes, 28(2) INT. UROGYNECOL. J.

285-97 (2016)). In Thames, Dr. Spiegelberg explains the authors reported “the necessity of

properly cleaning the explanted devices of biologic material.” Id. Because Dr. Mays and Dr.

Gido failed to employ the Thames protocol, Dr. Spiegelberg concludes the method “rendered the

. . . testing results unreliable.” Id.

        Although Dr. Spiegelberg objects to Imel’s reliability, the experts in the field disagree –

these experts peer-reviewed Dr. Mays’ cleaning protocols and concluded the Imel methodology


7
 BSC retained Dr. Spiegelberg to criticize Dr. Gido’s methods even though the Plaintiffs did not designate Dr. Gido
as an Expert in Wave 4.

                                                       -3-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 4 of 13 PageID #: 49976




was sufficiently scientific and reliable for publication. See Imel et al., In-Vivo Oxidative

Degradation of Polypropylene Pelvic Mesh, 73 BIOMAT. 131-41 (2015). In contrast to Dr. Mays,

experts in the field have not determined that Dr. Spiegelberg’s methodology is reliable. In fact,

Dr. Spiegelberg states his protocol fell short of the published protocols and supposed standard in

Thames: “[m]y own testing of explanted [BSC] pelvic meshes utilize[ed] a shorter cleaning

protocol [than Thames].” Id. at 2. Dr. Spiegelberg concludes that Thames’ cleaning procedures

“support [his] opinion that the [BSC] surgical mesh devices do not undergo material oxidative

degradation in vivo.” Id. at 3.

       Dr. Guelcher, Dr. Dunn, and Dr. Iakovlev’s In Vitro Testing. Dr. Spiegelberg cites

Talley (2017) and Iakovlev (2017) to attack Dr. Guelcher, Dr. Dunn, and Dr. Iakovlev’s in vitro

testing of polypropylene. Id. at 3 (citing Talley et al., Oxidation and Degradation of

Polypropylene Transvaginal Mesh, 28(5) J. BIOMATER. SCI. POLYM. ED. 444-58 (2017); Iakovlev

et al., Degradation of Polypropylene In vivo: A Microscopic Analysis of Meshes Explanted from

Patients, 105(2) J. BIOMED. MATER. RES. B. APPL. BIOMATER. 237-48 (2017)). Dr. Spiegelberg

claims Dr. Guelcher, Dr. Dunn, and Dr. Iakovlev’s in vitro testing under the Talley protocols

lacks clinical relevance. See id. Specifically, Dr. Spiegelberg believes the oxidation solutions

under Talley are incomparable to the in vivo environment. See id. To illustrate the point, Dr.

Spiegelberg cites the inconsistent topological features observed in explanted polypropylene and

Talley-oxidized polypropylene. See id. Although Dr. Spiegelberg observed surface cracking in

explanted polypropylene, Talley did “no[t] mention . . . surface cracking” and only observed

“pitting, shallow craters and peeling flakes” in the Talley-oxidized polypropylene samples. Id.

Dr. Spiegelberg presumes the discrepancy alone disproves oxidative degradation. See id.

Because cracking was only observed in explanted polypropylene exposed to biologic material,



                                              -4-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 5 of 13 PageID #: 49977




Dr. Spiegelberg also attributes cracking to a biological cause rather than oxidative degradation.

See id. Based on these two assumptions, Dr. Spiegelberg concludes Talley supports his general

opinion that polypropylene cannot degrade in vivo. See id.

       Next, Dr. Spiegelberg attacks the light microscopy used in Iakovlev to examine the

outside layers of explanted polypropylene mesh, claiming the method “is not reliable or

recognized.” Id. at 3-4. The Iakovlev researchers found a layer of degraded polypropylene with

cracks on the outside coatings of the explanted mesh samples. Id. at 3. While claiming the

Iakovlev findings resulted from an unreliable method, Dr. Spiegelberg also construes the findings

as evidence that “supports [his] opinion that the cracking observed in studies . . . is due to the

presence of biological material, and not degraded polypropylene.” Id. Specifically, Dr.

Spiegelberg claims the “surface cracking” observed on the polypropylene explants in Iakovlev

demonstrates a material that “is actually consistent with residual biologic material.” In other

words, Dr. Spiegelberg uses the Iakovlev findings as evidence that “the presence of biologic

material” – and not degradation – causes “the cracking observed in studies of explanted

polypropylene mesh.” Id. Even though Dr. Spiegelberg believes Iakovlev’s findings resulted

from a “no[n-]reliable” method, Dr. Spiegelberg relied on Iakovlev’s findings to support his

supplemental opinions in the Wave 4 Report.

                                       III.   STANDARD
       The duty rests with Dr. Spiegelberg to proffer expert testimony and “come forward with

evidence from which the court can determine that the proffered testimony is properly

admissible.” Maryland Cas. Co. v. Therm-O-Disc, Inc., 137 F.3d 780, 783 (4th Cir. 1998). Under

Rule 702 of the Federal Rules of Evidence and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993), an expert witness must be qualified by “knowledge, skill, experience,

training or education.” Fed. R. Evid. 702. Courts admit an expert’s testimony if the opinions (1)

                                              -5-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 6 of 13 PageID #: 49978




“will help the trier of fact to understand the evidence or to determine a fact in issue,” (2) are

“based upon sufficient facts or data,” (3) are “the product of reliable principles and methods” and

(4) result from a method reliably applied “to the facts of the case.” Fed. R. Evid. 702; Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999); Daubert, 509 U.S. at 597.

           An expert witness’s testimony must also represent “scientific knowledge,” which requires

opinions to rest upon a foundation that can withstand appropriate validation and provide relevant

evidence for the jury’s assistance. United States v. Dorsey, 45 F.3d 809, 813 (4th Cir. 1995). In

other words, his testimony must “fit” the case, and there must be a “valid scientific connection to

the pertinent inquiry as a precondition to admissibility.” In re Ethicon, Inc., Pelvic Repair Sys.

Products Liab. Litig., 2:12-md-02327, 2014 WL 186872 (S.D.W. Va. Jan. 15, 2014),

reconsideration denied, 2014 WL 457544 (S.D.W. Va. Feb. 3, 2014). “Although an expert may

testify about his or her review of internal corporate documents solely for the purpose of

explaining the basis for his or her opinions—assuming the opinions are otherwise admissible—a

party’s knowledge, state of mind, or other matters related to corporate conduct and ethics are not

appropriate subjects of expert testimony because opinions on these matters will not assist the

jury. Eghnayem, 57 F. Supp. 3d at 670.

                              IV.     ARGUMENT & AUTHORITIES
           A.        Dr. Spiegelberg Lacks Sufficient Qualifications To Opine On Regulatory Or
                     Industry Standards For Marketing Section 510(k) Medical Devices.
           To testify as an expert, a witness must be “qualified . . . by knowledge, skill, experience,

training or education” Fed. R. Evid. 702. Surgeons that use medical devices lack the requisite

qualifications to opine on regulatory standards for medical devices,8 medical device design,9 and




8
    Dr. Ostergard.
9
    Dr. Blaivas

                                                   -6-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 7 of 13 PageID #: 49979




development of medical devices.10 Tyree v. Boston Scientific Corp., No. 2:12-CV-08633, 2014

WL 5486694, at *36-37, *47 (S.D.W. Va. Oct. 29, 2014); Huskey v. Ethicon, Inc., 29 F. Supp.

3d 691, 705 (S.D.W. Va. 2014).

           Here, Dr. Spiegelberg opines, BSC “followed regulatory and industry standards in the

design and manufacture of its polypropylene mesh devices, including its failure analysis and

testing of its devices.” Ex. 1, Wave 4 Report at 4. However, Dr. Spiegelberg’s expertise lies

within the field of chemical engineering like Dr. Mays – not medical device regulatory

compliance like Dr. Pence.

           Dr. Spiegelberg has never used any of BSC’s products because Dr. Spiegelberg is not a

medical doctor. Even assuming Dr. Spiegelberg could use BSC’s products, surgeons that use

BSC’s products lack the requisite qualifications to opine on the design or manufacture of the

products. See Tyree, 2014 WL 5486694, at *36-37, *47; Huskey, 29 F. Supp. 3d at 705. Because

the surgeons using BSC’s designs cannot satisfy Daubert’s qualification prong, Dr. Spiegelberg

similarly cannot with even less “experience” using the designs. See Fed. R. Evid. 702. In his

professional “experience,” Dr. Spiegelberg has never navigated the design and manufacture of a

medical device through the Section 510(k) clearance process. Id.

           Dr. Spiegelberg failed to provide any evidence to show any “knowledge, . . . training or

education” about the regulations or industry standards that govern the development, design,

manufacture, and marketing of medical devices. See Fed. R. Evid. 702. Dr. Spiegelberg may

have knowledge about some biocompatibility testing required to market a medical device.

However, Dr. Spiegelberg neglected to specify “knowledge, . . . training or education” about

each component that comprises the regulatory or industry procedures for designing and

manufacturing a medical device for sale in the United States. Hence, Dr. Spiegelberg’s
10
     Dr. Spiegelberg

                                                 -7-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 8 of 13 PageID #: 49980




qualifications prohibit testimony on the entire regulatory scheme or standards within the industry

for marketing a medical device from start to finish. See Fed. R. Evid. 702. The Court should

exclude Dr. Spiegelberg’s opinions on the regulatory and industry standards for marketing a

medical device in the United States.

       B.      Daubert Bars Dr. Spiegelberg’s Ipse Dixit On Regulatory And Industry
               Standards.
       Under Daubert’s reliability prong, an expert must provide a “scientific basis” to opine on

the regulatory and industry standards applicable to the development, design, and manufacture of

medical devices. Sanchez, 2014 WL 4851989, at *31. An expert’s opinion on the development of

a medical device without any basis “evidence[s] nothing more than an unsupported personal

opinion.” Id. Regulatory or industry opinions without any “authority” or “ascertainable

‘standards’ to govern the expert’s methodology” amount to ipse dixit opinions that “fall short of

Daubert’s reliability prong.” Eghnayem, 57 F. Supp. 3d at 697 (quoting Sanchez, 2014 WL

4851989, at *35 (quoting Daubert, 509 U.S. at 594)). Under the reliability analysis, Daubert

excludes regulatory or industry opinions on the development of medical devices that an expert

“base[s] on his personal opinion, rather than any reliable basis.” Cisson v. C.R. Bard, Inc., 948 F.

Supp. 2d 589, 631 (S.D.W. Va. 2013), on reconsideration in part, (June 14, 2013).

       Here, Dr. Spiegelberg opines, BSC “followed regulatory and industry standards in the

design and manufacture of its polypropylene mesh devices, including its failure analysis and

testing of its devices.” Ex. 1, Wave 4 Report at 4. Dr. Spiegelberg’s entire analysis, explanation,

and basis for his regulatory and industry opinions fall within the single sentence in the preceding

quotation from Dr. Spiegelberg’s report. See generally id. Dr. Spiegelberg neglected to provide

any authority, ascertainable standards, or basis for his regulatory and industry opinions in his

Wave 4 Report. See generally id. Likewise, Dr. Spiegelberg’s prior reports lack regulatory and


                                               -8-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 9 of 13 PageID #: 49981




industry authorities that govern the entire process of designing, developing, and marketing

medical devices. See generally Ex. 2; Ex. 3; Ex. 4. Applying Daubert, Cisson, Sanchez, and

Eghnayem to this analysis, Dr. Spiegelberg’s regulatory and industry opinions without any

“authority” or “ascertainable ‘standards’” amount to ipse dixit opinions that “fall short of

Daubert’s reliability prong.” Eghnayem, 57 F. Supp. 3d at 697 (quoting Sanchez, 2014 WL

4851989, at *35 (quoting Daubert, 509 U.S. at 594)). Hence, Dr. Spiegelberg’s regulatory and

industry opinions in the Wave 4 Report “evidence nothing more than an unsupported personal

opinion.” Sanchez, 2014 WL 4851989, at *31. Like in Daubert, Cisson, Sanchez, and Eghnayem,

Dr. Spiegelberg’s ipse dixit opinions on the regulatory and industry standards applicable to

BSC’s devices are inadmissible because the opinions lack not only a scientific basis, but also any

basis. The Court should exclude Dr. Spiegelberg’s regulatory and industry opinions on BSC’s

devices because Daubert forbids the baseless opinions.

       C.      The Court Must Exclude Dr. Spiegelberg’s Testimony On The Wave 4
               Report Because The Opinions Resulted From An Unreliable Method.
       In this MDL, an expert’s opinion is “unreliable if he fails to account for contrary

scientific literature and instead ‘selectively [chooses] his support from the scientific landscape.’”

Eghnayem, 57 F. Supp. 3d at 676 (quoting In re Rezulin Prods. Liab. Litig., 369 F.Supp.2d 398,

425 (S.D.N.Y. 2005)). “[I]f the relevant scientific literature contains evidence tending to refute

the expert’s theory and the expert does not acknowledge or account for that evidence, the

expert’s opinion is unreliable.” Id. at 676-77 (quoting In re Rezulin Prods. Liab. Litig., 369

F.Supp.2d at 425).

       Here, Dr. Spiegelberg relied on three (3) studies published after 2015 as the bases for his

supplemental opinions in the Wave 4 Report. See Ex. 1, Wave 4 Report at 1 n.1, 3 n.3, 5. Based

on these studies, Dr. Spiegelberg concludes some experts for the Plaintiffs previously employed


                                                -9-
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 10 of 13 PageID #: 49982




two (2) unreliable methods in reaching their opinions. Id. at 1-4. As an initial matter, Dr.

Spiegelberg’s selection of three studies and a recitation of their findings fails to reflect any

“ascertainable ‘standards’” that governed Dr. Spiegelberg in reaching his opinions in the Wave 4

Report. Eghnayem, 57 F. Supp. 3d at 697 (quoting Sanchez, 2014 WL 4851989, at *35 (quoting

Daubert, 509 U.S. at 594)). Without an ascertainable basis, Dr. Spiegelberg’s Wave 4 Report

“evidence[s] nothing more than an unsupported personal opinion.” Sanchez, 2014 WL 4851989,

at *31. Hence, Dr. Spiegelberg’s ipse dixit opinions “fall short of Daubert’s reliability prong.”

Eghnayem, 57 F. Supp. 3d at 697.

       Next, by only considering the three (3) studies he selectively chose, Dr. Spiegelberg’s

method violates Daubert for failing to consider contrary literature. For example, Dr. Spiegelberg

opines that the cleaning protocol in Imel is unreliable because the method falls short of the

requirements set forth in Thames for reliably cleaning explanted polypropylene mesh. See Ex. 1,

Wave 4 Report at 1-2. In reaching the opinion, Dr. Spiegelberg failed to consider the Thompson

(2017) study that criticized the cleaning methodology in the Thames study. See Thompson et al.,

In Vivo Polypropylene Mesh Degradation is Hardly a Myth, 28(2) INT. UROGYNECOL. J. 333-335

(2017) (lodging a direct criticism to protocol in the Thames study, “The myth: in vivo

degradation of polypropylene-based meshes”). By explicitly criticizing the Thames cleaning

protocols, Thompson (2017) demonstrates scientific literature that directly refutes Dr.

Spiegelberg’s opinion about the reliability of the Thames methodology. Dr. Spiegelberg

neglected to consider, account for, or mention Thompson (2017) in his April 2018 Wave 4

Report. See generally Ex. 1, Wave 4 Report at 1-4. Because “the relevant scientific literature

contains evidence tending to refute [Dr. Spiegelberg]’s theory and [Dr. Spiegelberg] does not

acknowledge or account for that evidence, [Dr. Spiegelberg]’s opinion is unreliable.” Eghnayem,



                                             - 10 -
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 11 of 13 PageID #: 49983




57 F. Supp. 3d at 676 (quoting In re Rezulin Prods. Liab. Litig., 369 F.Supp.2d at 425). The

Court should therefore exclude Dr. Spiegelberg’s testimony on the Wave 4 Report because

Daubert bars the opinions that resulted from his unreliable methods.

       D.      Dr. Spiegelberg’s Wave 4 Report Offers Legal Conclusions On Daubert.
       The Fourth Circuit has held that expert testimony that states a legal standard or draws a

legal conclusion by applying law to the fact is inadmissible. United States v. McIver, 470 F.3d

550, 561-62 (4th Cir. 2006); see also Stover v. Fingerhut Direct Mktg., Inc., No. 5:09-cv-00152,

2010 WL 1507182, at *2 (S.D.W. Va. Mar. 19, 2010). In the Wave 4 Report, Dr. Spiegelberg

proffers reliability opinions on two (2) methodologies previously used by the Plaintiffs’ experts.

See Ex. 1, Wave 4 Report at 1-4. Dr. Spiegelberg concludes each method is not reliable. See id.

at 1, 3. The reliability of an expert’s method comprises one component of the “two-part test

t[hat] govern[s] the admissibility of expert testimony under Rule 702.” Eghnayem, 57 F. Supp.

3d at 668 (citing Daubert, 509 U.S. at 597). Although Dr. Spiegelberg offers his opinion on

whether the Plaintiffs’ experts satisfy Daubert, the Supreme Court in Daubert entrusted the

“gatekeeper” role for expert testimony to this Court, not Dr. Spiegelberg. See Eghnayem, 57 F.

Supp. 3d at 668 (citing Daubert, 509 U.S. at 597). Because Dr. Spiegelberg proffers legal

conclusions on the Daubert analysis in this case, Dr. Spiegelberg’s supplemental opinions in his

Wave 4 Report are inadmissible. See United States v. McIver, 470 F.3d 550, 561-62 (4th Cir.

2006). The Court should exclude Dr. Spiegelberg’s legal conclusions in the Wave 4 Report.

                               V.    CONCLUSION & PRAYER
       For these reasons, Dr. Spiegelberg’s proposed testimony in the Wave 4 Report should be

excluded in its entirety.

       Dated: October 18, 2018

                                             By:       /s/ Clayton A. Clark

                                              - 11 -
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 12 of 13 PageID #: 49984




                                             Clayton A. Clark
                                             Co-Lead Counsel for Plaintiffs in
                                             MDL No. 2326
                                             cclark@triallawfirm.com

CLARK, LOVE & HUTSON, G.P.
440 Louisiana St., Ste. 1600
Houston, Texas 77002
Telephone (713) 757-1400
Facsimile (713) 759-1217




                                    - 12 -
Case 2:12-md-02326 Document 7004 Filed 10/18/18 Page 13 of 13 PageID #: 49985




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2018, I electronically filed the foregoing Motion to

Exclude with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the CM/ECF participants registered to receive service in this MDL.




                                            By:        /s/ Clayton A. Clark
                                                      Clayton A. Clark
                                                      Co-Lead Counsel for Plaintiffs in
                                                      MDL No. 2326
                                                      cclark@triallawfirm.com

Clark, Love & Hutson, G.P.
440 Louisiana St., Ste. 1600
Houston, Texas 77002
Telephone (713) 757-1400
Facsimile (713) 759-1217




                                             - 13 -
